COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00196-CV


IN RE MICHAEL A. SMITH                                               RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

request for temporary relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and request for temporary

relief are denied.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 3, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).